Citation Nr: 1417965	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  12-04 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hip dysplasia, to include as secondary to service-connected bilateral knee disabilities.

2.  Entitlement to service connection for left quadriceps atrophy, to include as secondary to service-connected left knee disability.

3.  Entitlement to an increased rating for left knee chondromalacia patella, status post surgery residuals, currently evaluated as 10 percent disabling. 

4.  Propriety of the reduction in the disability rating assigned for status post, intra-articular laceration of the right knee (muscle group XIV) with right quadriceps atrophy, most definitive in the medial musculature (vastus medialis) from 20 percent to 10 percent, effective February 1, 2010.

5.  Entitlement to an increased rating for status post, intra-articular laceration of the right knee (muscle group XIV) with right quadriceps atrophy, most definitive in the medial musculature (vastus medialis) in excess of 20 percent. 

6.  Entitlement to a compensable rating for a right knee surgical scar with status post intra-articular laceration of the right knee.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

(The vocational rehabilitation benefits issue is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1998 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009, November 2009, December 2009 and October 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

For purposes of clarification regarding the service connection claim for left quadriceps atrophy, the Veteran timely filed a notice of disagreement that was received in January 2010, within one year of the decision.  Thus, the issue is not being treated as a claim to reopen, but rather as a service connection issue as reflected on the first page of this decision.   

The Veteran testified at a hearing before the Board at the RO (Travel Board) in March 2012; a transcript is of record.

Multiple issues have been raised by testimony provided at the Travel Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for bilateral hip dysplasia and left quadriceps atrophy; increased ratings for (1) left knee chondromalacia patella, (2) status post, intra-articular laceration of the right knee, and (3) right knee surgical scar; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the time of the reduction, no significant improvement had been shown for status post, intra-articular laceration of the right knee (muscle group XIV) with right quadriceps atrophy, most definitive in the medial musculature (vastus medialis).


CONCLUSION OF LAW

Reduction of the disability rating for status post, intra-articular laceration of the right knee (muscle group XIV) with right quadriceps atrophy, most definitive in the medial musculature (vastus medialis) was improper, and the criteria for restoration of a 20 percent rating from February 1, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.344, 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, 4.73, Diagnostic Codes 5314-5260.

REASONS AND BASES FOR FINDING AND CONCLUSION
 
Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Given the fully favorable decision, any issue with regard to timing or content of the notice provided to the Veteran is moot or represents harmless error.

Laws and Regulations

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  See Brown v. Brown , 5 Vet. App. 413 (1995). 

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281.  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

In this case, the 20 percent evaluation assigned for the Veteran's service-connected right knee laceration has been in effect from October 28, 2002.  As the disability was rated at the same level for five years or more at the time the RO proposed the reduction, the provisions pertaining to reductions of stabilized evaluations were applicable. See 38 C.F.R. § 3.344(a) and (b); Brown, 5 Vet. App. at 418. 

Historically, the Veteran's status post, inter-articular laceration of the right knee has been variously rated under Diagnostic Codes (DC) 7805-5314, DC 5314-5258 and DC 5314-5260.  See 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  DC 7805-5314 may be read to indicate that a scar is the service-connected disorder, and it is rated as if the residual condition is injury to Muscle Group  XIV.  DC 5314-5258 may be read to indicate that injury to Muscle Group XIV is the service-connected disorder, and it is rated as if the residual condition is dislocated semilunar cartilage under DC 5258.  The use of DC 5314-5260 may be read to indicate that the injury to Muscle Group XIV is rated as if the residual condition is limitation of leg flexion.  Thus, the service-connected disability has been evaluated as a muscle group injury at times and then as limitation of motion.  

Evaluations of muscle injuries is based on the type of injury, the history and complaints of the injury and objective findings.  38 C.F.R. § 4.56.  When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Factual Background

In an April 2000 rating decision, the RO noted the Veteran sustained a right knee injury when the handle of a carjack penetrated his knee joint.  The RO granted service connection for status-post, intra-articular laceration of the right knee and assigned a 10 percent rating, effective April 28, 1999, under DC 7805-5314, indicating that a scar is the service-connected disorder, and it is rated as if the residual condition is injury to  Muscle Group XIV.

In June 2003, the RO granted an increased rating of 20 percent, effective October 28, 2002.  The RO noted that the assignment of the extra 10 percent (in addition to the already established 10 percent rating) due to pain that caused limitation of motion and had prevented the Veteran from running.  It was noted that June 2003 VA examination showed constant pain, recurrent swelling and range of motion from 0 to 100 degrees.  The Veteran had pain that was aggravated by prolonged standing, walking and using stairs.  There was no loss of power or weakness in flexion or extension or repetitive movements.  There was no lowered threshold of fatigue, and no uncertainty of movement or reduced coordination.  The RO denied a rating in excess of 20 percent because the Veteran did not meet the criteria for an increased rating under the diagnostic codes pertaining to muscle injuries.  The RO cited DC 5314-5258 in assigning the increased rating, indicating that injury to Muscle Group XIV is the service-connected disorder, and it is rated as if the residual condition is dislocated semilunar cartilage under DC 5258.

A review of the June 2003 VA examination shows that the Veteran ambulated with normal gait unaided by a cane, crutch or walker.  Both Lachman's and McMurray's test were negative with each collateral ligament intact on valgus or varus stress.  The assessment noted 5/5 motor strength in the right quadriceps.
  
In October 2008, the Veteran's increased rating claim was received.  In support of his claim, the Veteran submitted an October 2008 private medical record from Dr. J. M. H. showing complaints of constant knee pain, loss of range of motion, swelling, weakness, instability, locking and catching with activity.  Upon physical examination, range of motion was from 0 to 100 degrees.  Dr. J. M. H. found positive Steinmann's and McMurray's medially; and negative Lachman and posterior drawer.  There was effusion to the right knee.  He diagnosed bilateral knee pain with concern for meniscal pathology.  In another October 2008 report, Dr. J. M. H. noted limitation of ROM from 0 to 90 degrees.  Upon physical examination, there was considerable swelling.  He noted right quadriceps were atrophied.    

By rating decision in October 2008, the RO denied an increased rating based on findings on VA examination in April 2008 that showed complaints of weakness, stiffness, swelling, giving way and pain.  Posture and gait were normal with no finding of muscle injury or muscle group tension damage.  There was no head, redness, swelling or effusion or drainage found.  Range of motion was full and painless.  Repeated range of motion failed to produce pain, decreased motion, fatigue, weakness, lack of endurance or incoordination.  The right knee was stable without ligamentous laxity.  X-ray was normal.  The RO noted improvement, but not sustained improvement.  

A December 2008 VA examination shows complaints of swelling, constant pain (that increased with sitting or prolonged sitting), popping and locking of the right knee.  Range of motion was from 0 to 100 degrees with pain from 80 degrees.  Repetitive motion increased pain.  Strength was 4 out of 5 and seemed to have been reduced secondary to pain.  The examiner found that it was otherwise normal throughout.  Varus valgus, anterior and posterior drawer and McMurray tests were normal and joints were stable.  There was no effusion.  There was tenderness on the medial and anterior aspect of the knee. 

An April 2009 VA treatment record showed torn right medial meniscus.

By rating decision in May 2009, the RO proposed to decrease the 20 percent rating to 10 percent due to VA treatment records not showing continued treatment and due to VA examination findings of flexion to 100 degrees.  The RO noted that an "evaluation of 10 percent is granted for leg flexion which is limited to 45 degrees or painful/limited range of motion.  A higher evaluation of 20 percent is not warranted unless evidence demonstrates leg flexion which is limited to 30 degrees."  In that rating decision, the RO used DC 5314-5260 indicating that the injury to Muscle Group XIV is rated as if the residual condition is limitation of leg flexion.

A July 2009 x-ray report shows a normal right knee.

An August 2009 VA examination showed right knee pain, trouble walking and occasional use of cane or knee brace.  The Veteran reported using a case with stairs.

By rating decision in November 2009, the RO decreased the rating to 10 percent, effective February 1, 2010 due to sustained improvement "with limited motion of the right knee in flexion, which is not compensable, with objective finds of pain on motion."  The RO cited to VA treatment reports showing pain.  The RO noted "no medical evidence of range of motion of the right knee, warranting a 20 percent evaluation, nor is there evidence of a revised diagnosis of your right knee condition since your last evaluation."  The RO also cited to findings from the December 2008 VA examination.  

A November 2009 MRI from West Valley Hospital showed slight joint effusion.

A December 2009 VA examination for the muscles showed that the Veteran stated he could not squat due to knee pain.  The examiner noted that the Veteran's antalgic gait favored the right knee.  The examiner noted that strength testing and range of motion would be invalid as a test of the quadriceps muscles.  He did note that strength had been normal on several examinations "when perhaps pain less intense..."   The examiner diagnosed mild right quadriceps atrophy, most definitive in the medial musculature.  He opined that it was secondary to the Veteran's right knee disability.

By rating decision in December 2009, the RO continued the 10 percent rating based on Dr. J. M. H.'s report; findings on VA examinations in December 2008 and December 2009; and the November 2009 MRI.

Analysis

Based on the evidence of record, a reduction in evaluation of the Veteran's status post, intra-articular laceration of the right knee (muscle group XIV) with right quadriceps atrophy, was not proper.  The evidence does not show material improvement in the right knee and does not show improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. § 3.344 (a).  

Compared to the evidence at the time of the June 2003 rating decision, the Veteran still had swelling and complained of pain that limited motion at the time of the proposed reduction.  He also still had problems walking and climbing stairs.  In fact, the Veteran started occasionally using assistive devices, which he was not using at the time of the June 2003 VA examination.  Range of motion still measured 0 to 100 degrees as reflected in October and December 2008 physical examinations, but flexion had worsened and decreased to 90 degrees during an October 2008 visit to Dr. J. M. H.  During that visit, the Veteran had reported additional symptoms such as weakness, locking and catching that do not support a finding of improvement.  

Overall, the evidence does not support a finding of improvement.  Some of the objective complaints and objective findings had remained the same.  Moreover, the Veteran had reported additional symptoms that indicate a worsening of his symptoms.  After thorough review of the evidence currently of record and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the reduction was improper and a restoration of the 20 percent rating, effective February 1, 2010 is warranted.


ORDER

Restoration of a 20 percent disability rating for status post, intra-articular laceration of the right knee (muscle group XIV) with right quadriceps atrophy, most definitive in the medial musculature (vastus medialis), effective February 1, 2010, is granted.


REMAND

Based on review of the Veteran's claims file and electronic records, additional development is necessary before the Board can proceed with appellate review.

Regarding the Veteran's service connection claims, the Veteran asserts that his disabilities stem from the accident in service in which he was struck by drunk driver while changing a flat tire.  Service connection has been granted for his knee disabilities as a result of that incident and he maintains that additional disabilities are secondary to this injury.  For bilateral hip dysplasia, the Veteran was afforded a VA examination in December 2008 and the examiner opined that it is less likely as not that the Veteran's hip disability is "secondary to his service-connected bilateral knee condition."  This opinion is inadequate as it did not discuss whether the Veteran's hip disability was directly related to service or aggravated by the left knee.  38 C.F.R. §§ 3.310, 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

An October 2008 medical history provided by the Veteran to Mountain Orthopaedics shows reports of symptoms in his hip that began in January 1999 (during service).  With evidence of a current disability and report of in-service symptoms, a VA examination to determine whether the Veteran's hip disability is directly related to service is also warranted.  

Regarding his left quadriceps atrophy, the Veteran has been provided VA examinations in December 2008 and December 2009, but no nexus opinion has been rendered to date.  Left quadriceps atrophy was not evident at the time of the last examination.  However, the Veteran subsequently submitted a December 2009 private treatment record from Dr. J. M. H. showing "significant atrophy in the left quadriceps. . . ."  A VA examination is warranted to determine the etiology of any current disability.

Regarding the Veteran's increased rating claims for his knee disabilities, the Veteran testified at the hearing that his symptoms have worsened since his most recent VA examination.  In light of this assertion, another VA examination is appropriate.  In addition, the Veteran has testified to multiple symptoms that affect his joints, muscles and scar.  The Veteran's right knee laceration has been variously rated as including a muscle injury, scar and limitation of motion.  A VA examination is needed to determine all manifestations of the injury and the current severity of those manifestations.

As the issue of TDIU is inextricably intertwined with the issues on appeal, the RO should reconsider this TDIU claim after development and reconsideration of the other issues.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for bilateral hip, left quadriceps and bilateral knee disabilities since March 2010.  After securing the necessary release, obtain these records and updated VA treatment records since July 2012.  
 
2.  After completion of the foregoing, schedule the Veteran for appropriate VA examinations to determine the current nature and likely etiology of the bilateral hip and left quadriceps disabilities.  The claims folder and all pertinent records should be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should answer the following and render an opinion as to the following:

Bilateral hip dysplasia 

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that the bilateral hip dysplasia is causally related to service, including the car accident in service? 

(b)  If the answer to (a) is no, is it at least as likely as not (a 50% or higher degree of probability) that the bilateral hip dysplasia is proximately due to or caused by the Veteran's service-connected bilateral knee disabilities?

(c)  If the answer to (b) is no, is it at least as likely as not (a 50% or higher degree of probability) bilateral hip dysplasia has been aggravated by the Veteran's service-connected bilateral knee disabilities? 

Left quadriceps atrophy

(a)  Is there any current diagnosis of left quadriceps atrophy ?

(b)  If there is no currently diagnosed left quadriceps atrophy, did the Veteran have it at any time since May 2009?

(c)  For any diagnosed left quadriceps atrophy identified in (b), is it at least as likely as not (a 50% or higher degree of probability) that the left quadriceps atrophy is causally related to service, to include the accident in service in which the Veteran was struck by a car? 

(d)  If the answer to (c) is no, is it at least as likely as not (a 50% or higher degree of probability) that any diagnosed left quadriceps atrophy is proximately due to or caused by the Veteran's service-connected left knee chondromalacia patella status post surgery residuals?

(e)  If the answer to (d) is no, is it at least as likely as not (a 50% or higher degree of probability) any diagnosed left quadriceps atrophy has been aggravated by the Veteran's service-connected left knee chondromalacia patella status post surgery residuals? 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  The Veteran should also be scheduled for an appropriate VA examination to ascertain the current severity of (1) the left knee chondromalacia patella; (2) status post, intra-articular laceration of the right knee (muscle group XIV); and (3) right knee surgical scar.  The claims file should be made available to the examiner for review.  All clinical and special test findings should be clearly reported, and pertinent findings should be reported to allow for application of the rating criteria for the knees.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  Specifically identify all manifestations (orthopedic, muscle and scar) of the knee disabilities and the severity of such manifestations should be reported.  

(b)  Address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities (PTSD; traumatic brain injury with headaches; cervical spine and lumbar spine arthritis; left knee chondromalacia; right knee laceration and right knee scar).  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  The examiner should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disabilities are of such severity as to preclude certain types of employment.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


